Citation Nr: 0527503	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-01 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
foot strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.  

4.  Entitlement to service connection for dysphagia.  

5.  Entitlement to special monthly compensation for the loss 
of the use of a creative organ.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In 
February 2004, the veteran testified before a Hearing Officer 
at the RO and in August 2005, he testified at a Board hearing 
there.  

As set forth in more detail below, a remand is required with 
respect to the claim of service connection for dysphagia.  
This matter will be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


FINDINGS OF FACT

1.  In a June 1956 rating decision, the RO denied service 
connection for left foot, left leg, and left knee 
disabilities.

2.  Although the veteran was notified of that determination 
in a June 1956 letter, he did not perfect an appeal within 
the applicable time period.

3.  The evidence added to the record since the June 1956 
rating decision denying service connection for left foot and 
left leg disabilities is either cumulative or redundant, and 
does not by itself, or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim; and, when considered by itself or 
together with previous evidence of record, does not raise a 
reasonable possibility of substantiating the claims.

4.  The evidence added to the record since the June 1956 
rating decision denying service connection for a left knee 
disability includes medical evidence which, when considered 
with previous evidence, relates to an unestablished fact 
necessary to substantiate the claim; and, when considered by 
itself or together with previous evidence of record, raises a 
reasonable possibility of substantiating the claim of service 
connection for a left knee disability.

5.  The most probative evidence of record shows that the 
veteran's left knee disability was incurred in service.  

6.  The veteran's infertility has been shown to be related to 
his service-connected testicular atrophy due to mumps and 
results in loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  The June 1956 rating decision denying service connection 
for left foot, leg and knee disabilities is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  New and material evidence has not been received to reopen 
the claims of service connection for left foot and leg 
disabilities.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).

3.  New and material evidence has been received to reopen the 
claim of service connection for a left knee disability. 38 
U.S.C.A. §§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

4.  A left knee disability was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
3.303 (2004).

5.  The criteria for entitlement to special monthly 
compensation for the loss of the use of a creative organ have 
been met.  38 U.S.C.A. §§ 1114(k), 5107 (West 2002); 38 
C.F.R. § 3.350 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In October 2002 and February 
2004 letters, the RO notified the veteran of the information 
and evidence needed to substantiate and complete his claims, 
and of what part of that evidence he was to provide and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letters also generally advised the veteran to submit or 
identify any additional evidence he felt would support his 
claims.  Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has duly requested all post-service VA and 
private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  

It is noted that at the August 2005 Board hearing, the 
veteran's representative indicated that a remand may be 
necessary to obtain 1956 treatment records from the Memphis 
VA Medical Center.  A review of the record, however, 
indicates that such records were obtained in connection with 
a previous claim.  After a review of the record in this case, 
therefore, the Board finds no indication of any available, 
pertinent, outstanding private medical evidence specifically 
identified by the veteran, nor is there any indication that 
outstanding Federal department or agency records exist that 
should be requested in connection with the claims adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2004).  

The record also shows that the veteran has been afforded VA 
medical examinations in connection with his claims.  With the 
exception of the claim of service connection for dysphagia 
which is addressed below in the remand portion of this 
decision, the Board finds that an additional medical 
examination is not necessary; rather, it is appropriate to 
proceed with consideration of the veteran's appeal based on 
the evidence of record.  See 38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board concludes that VA 
has fulfilled its VCAA duties to assist and notify the 
veteran.  Neither the veteran nor his representative has 
argued otherwise.  Thus, the Board finds that no additional 
action is necessary.  

I.  Factual Background

The veteran's service medical records show that in March 
1943, he slipped and fell on the stairs.  He was diagnosed as 
having a mild left foot and ankle strain.  X-ray studies were 
negative and no other complaints or injuries were noted.  

In August 1943, the veteran was hospitalized in connection 
with his complaints of a fever and sore jaw.  An X-ray study 
showed moderate sclerosis of the left mastoid.  The right 
mastoid was normal.  He was diagnosed as having the mumps as 
well as mild right orchitis, secondary to mumps.  

At his January 1946 military discharge medical examination, 
the veteran's feet were normal and no pertinent 
musculoskeletal defects were present.  

In February 1956, the veteran was hospitalized at a VA 
facility for treatment of masses in his neck.  He also 
complained of occasional pain in the left knee region.  The 
diagnosis was carotid tumors.  No left knee disability was 
diagnosed.  

In February 1956, the veteran submitted an application for VA 
compensation benefits, seeking service connection for several 
disabilities, including residuals of mumps, as well as left 
leg, knee, and ankle disabilities.  

In an April 1956 rating decision, the RO denied service 
connection for a left foot, leg, and knee disorder, finding 
that such conditions were not shown by the evidence of 
record.  The RO also denied service connection for mumps with 
orchitis, finding that such disorder was not shown at the 
last examination.  The veteran was duly notified of this 
decision in a May 1956 letter.

In a May 1956 letter, Garland Jones, M.D., indicated that the 
veteran had reported a history of injury to the left ankle 
and knee in service, and claimed that he currently had 
difficulties as a result of that injury.  Dr. Garland also 
noted that the veteran had atrophy of the right testicle as a 
result of contracting mumps in service.  

Based on the submission of this additional evidence, in a 
June 1956 rating decision, the RO reconsidered the veteran's 
claims.  The RO determined that no change was warranted in 
its prior rating decision.  The veteran was notified of this 
determination in a June 1956 letter, but he did not appeal.

The veteran thereafter requested reconsideration of the claim 
of service connection for atrophy of the testicle, secondary 
to mumps.  

In support of his claim, he submitted a July 1956 letter from 
Lamb B. Myhr, M.D., who indicated that the veteran had 
reported a history of mumps in service.  In pertinent part, 
examination showed atrophy of the right testicle.  The 
diagnoses included history of mumps and testicular atrophy.  

The veteran was again hospitalized at a VA facility in August 
and October 1956 for further treatment of bilateral carotid 
tumors.  He also complained of pain in the knees.  It was the 
opinion of a orthopedic consultant that the veteran's knee 
symptoms were due to developmental bilateral genu valgum.  

The veteran was afforded a VA medical examination in October 
1956, at which he reported a history of mumps in service, 
complicated by swelling of the right testicle.  He also 
indicated that he had experienced a noticeable reduction in 
libido for the past three to four years.  Examination showed 
an 80 to 90 percent decrease in the size of the right 
testicle compared to the left.  After examining the veteran, 
the examiner's diagnoses included atrophy of the right 
testicle, secondary to mumps, questionable.  

In an October 1956 rating decision, the RO granted service 
connection for atrophy of the right testicle, secondary to 
mumps.  The RO assigned an initial zero percent rating, 
effective February 29, 1956.  

In January and April 2000 statements, the veteran indicated 
that he had lost the ability to have children as a result of 
having mumps in service.  

The veteran underwent VA medical examination in May 2000, at 
which he reported that he contracted mumps in service, with 
subsequent atrophy of the right testicle.  He indicated that 
his military physicians told him that he would not be able to 
have children as a result.  The veteran reported that he had 
been married to his first spouse for 28 years.  Although she 
had one daughter by her first marriage, she and the veteran 
were never able to conceive.  The veteran indicated that he 
had been married to his second spouse for 12 years, and that 
they had not had children together.  Examination showed that 
the veteran's left testicle was 4.5 centimeters in length and 
that the right testicle was 3 centimeters.  The right testes 
was mildly to moderately tender to palpation.  The diagnosis 
was testicular atrophy secondary to mumps with residual 
intermittent pain.

In pertinent part, VA clinical records, dated from February 
1998 to January 2001 show treatment for complaints of knee 
pain.  The diagnosis was arthritis.  

The veteran again underwent VA medical examination in March 
2001.  The examiner noted that the veteran had a history of 
mumps in service, with subsequent atrophy of the right 
testicle.  He noted that the veteran had been advised at the 
time that his fertility would be affected by the infection.  
He noted that the veteran had subsequently married twice, but 
had had no children, despite attempts to do so.  Examination 
showed that the veteran's right testicle was approximately 
one half the size of the left testicle.  Both were soft.  The 
diagnoses included history of mumps orchitis.  The examiner 
explained that mumps orchitis could certainly lead to 
infertility and it was certainly possible that such viral 
infection contributed to the veteran's inability to conceive 
a child.  The examiner indicated, however, that this could 
not be established for certain at this point.  He explained 
that the veteran did not have an in depth fertility work-up, 
including a semen analysis, at an earlier age.  He noted that 
the veteran was now 80 years old.  

In September 2002, the veteran requested reopening of his 
claim of service connection for a left leg, foot and knee 
condition.  

In pertinent part, additional VA clinical records, dated from 
February 2001 to November 2003 show continued treatment for 
osteoarthritis of the knees.  In May 2001, the veteran 
complained of pain in his lateral thighs.  No leg disability 
was diagnosed.  

In a January 2004 statement, a VA physician, an orthopedic 
specialist, indicated that the veteran's current left knee 
condition was likely secondary to the injury he sustained in 
service.  

Private clinical records show that February 2004 X-ray 
studies of the left knee showed degenerative joint disease.  

In a February 2004 statement, the veteran's private physician 
indicated that in all probability, the veteran's degenerative 
joint disease of the knees and ankles occurred while he was 
on active duty.

The veteran underwent VA medical examination in February 
2004, at which he reported that he sustained a left foot 
strain in service and was currently experiencing problems 
with his knees and ankles.  After examining the veteran and 
reviewing the claims folder, the examiner diagnosed the 
veteran as having degenerative joint disease of the knees and 
ankles.  He indicated that the left knee was worse than the 
right knee.  The examiner further indicated that he could 
find nothing in the claims folder or the veteran's history 
showing an injury to the left knee in service.  Thus, he 
indicated that it was at least as likely not that the 
veteran's left knee disability was a degenerative condition.  

At his February 2004 RO hearing and at his August 2005 Board 
hearing, the veteran testified that in March 1943, he had 
fallen down the stairs in service.  He indicated that he 
twisted his left ankle and knee in the fall, but did not seek 
treatment in service for his knee.  He explained that his 
knee "wasn't that bad," and that it only hurt occasionally.  
He indicated that his left knee continued to cause occasional 
pain after his separation from service.  The veteran 
testified that he explained to his current physicians that he 
had fallen down the stairs in service and they advised him 
that his current degenerative joint disease was likely 
related to the in-service injury.  The veteran also testified 
that he contracted mumps in service and that they "went down 
on him," causing atrophy of the testicle.  He indicated that 
upon his discharge from the hospital, military physicians 
told him he would be unable to have children.  He indicated 
that although he and his spouses never used birth control, 
they were never able to have children.  

II.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for left 
foot strain, a left leg disability, and a left knee 
disability.

Law and regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

As set forth above, in a June 1956 rating decision, the RO 
denied service connection for left leg, knee, and foot 
disabilities.  Although the veteran was notified of the 
decision, he did not perfect an appeal within the applicable 
time period.  Thus, the decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2004).

In September 2002, the veteran filed an application to reopen 
his claims.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is furnished with 
respect to the claim which has been disallowed.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2004).

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156 (2004).

With these considerations, the Board has reviewed all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in June 1956.  As delineated in detail above, this 
evidence includes the veteran's contentions and hearing 
testimony, as well as numerous clinical records and 
examination reports.  

Analysis-left foot strain and left leg disability:  Again, 
the veteran's service medical records show that in March 
1943, he slipped and fell on the stairs.  He was diagnosed as 
having a mild left foot and ankle strain.  No other 
complaints or injuries were noted.

The remaining service medical records are negative for 
complaints or abnormalities pertaining to the left foot or 
left leg.  In fact, at his January 1946 military discharge 
medical examination, the veteran's feet were normal and no 
pertinent musculoskeletal defects were present.  

Likewise, pertinent post-service medical evidence, including 
February 1946 VA hospitalization records and a May 1956 
letter from the veteran's private physician, makes no 
reference to any complaint or abnormality pertaining to the 
left foot or leg.  

Based on this evidence, in a final June 1956 rating decision, 
the RO denied service connection left foot and leg 
disabilities, finding that such disorders were not shown by 
the evidence of record.  

In September 2002, the veteran submitted an application to 
reopen his claim of service connection for left foot and leg 
disabilities.  The Board has reviewed all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final rating 
decision in June 1956.  As delineated above, however, this 
evidence is entirely negative for any indication of a current 
left foot or leg disability.  The Board notes that the 
veteran complained of pain in the thighs in May 2001; 
however, a left leg disability was not diagnosed.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding 
that a symptom alone, such as pain, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

Thus, absent probative evidence of a current left foot or leg 
disability, the Board finds that none of the evidence added 
to the record since the last final decision in June 1956 
relates to an unestablished fact necessary to substantiate 
the claims, namely a current diagnosis.  As a result, the 
additional evidence received does not raise a reasonable 
possibility of substantiating the claims of service 
connection for a left foot or leg disability.

In view of the foregoing, the Board concludes that the 
additional evidence received since the last final rating 
decision in June 1956 is not new and material evidence within 
the meaning of 38 C.F.R. § 3.156, and it does not provide a 
basis for reopening the claims of service connection for left 
foot and leg disabilities.

Analysis-left knee disability:  As set forth above, in a 
final June 1956 rating decision, the RO denied service 
connection for a left knee disability on the basis that it 
was not shown by the evidence of record.  

The evidence added to the record since the final June 1956 
rating decision includes a January 2004 statement from a VA 
orthopedist indicating that the veteran's current left knee 
condition (arthritis) was likely secondary to the injury he 
sustained in service.  Also received was a February 2004 
statement from the veteran's private physician who indicated 
that in all probability, the veteran's degenerative joint 
disease of the knees occurred while he was on active duty.

The Board finds that this additional evidence warrants a 
reopening of the veteran's claim, in that it establishes that 
the veteran presently has a left knee disability which was 
incurred in service, elements which were previously lacking.  
Moreover, the Board finds that this additional evidence 
raises a reasonable possibility of substantiating the claim.  
Thus, the Board concludes that the additional evidence 
received since the last final rating decision in June 1956 is 
new and material evidence within the meaning of 38 C.F.R. § 
3.156, and provides a basis for reopening.

Indeed, in light of the veteran's service medical records 
showing that he fell down the stairs, his testimony to the 
effect that he twisted his left knee in the fall and 
experienced left knee symptoms on a continuous basis 
thereafter, and in view of the two medical opinions discussed 
above relating the veteran's current left knee disability to 
service, the Board finds that service connection for a left 
knee disability is warranted.  38 C.F.R. § 3.303.

In reaching this decision, the Board has considered the 
February 2004 opinion from the VA medical examiner to the 
effect that "it is at least as likely not" that the 
veteran's left knee disability is a degenerative condition.  
As noted above, however, when there is an approximate balance 
of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, the Board finds that the evidence 
of record is sufficient to award service connection for a 
left knee disability.

III.  Special monthly compensation claim

Law and Regulations:  Special monthly compensation is payable 
when a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs.  The testicles are considered 
creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 38 
C.F.R. § 3.350(a)(1) (2004).  

Loss of a creative organ will be shown by the acquired 
absence of one or both testicles (other than undescended 
testicles) or other creative organ.  Loss of use of one 
testicle will be established when examination by a board 
finds that:  (a) the diameters of the affected testicle are 
reduced to one-third of the corresponding diameters of the 
paired normal testicle; or (b) the diameters of the affected 
testicle are reduced to one-half or less of the corresponding 
normal testicle and there is alteration of consistency so 
that the affected testicle is considerably harder or softer 
than the corresponding normal testicle; or (c) if neither of 
the conditions (a) or (b) is met, when a biopsy, recommended 
by a board including a genitourologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. 
§ 3.350(a)(1)(i).

The regulation further provides that atrophy resulting from 
mumps followed by orchitis in service is service connected.  
Since atrophy is usually perceptible within 1 to 6 months 
after infection subsides, an examination more than 6 months 
after the subsidence of orchitis demonstrating a normal 
genitourinary system will be considered in determining 
rebuttal of service incurrence of atrophy later demonstrated.  
Mumps not followed by orchitis in service will not suffice as 
the antecedent cause of subsequent atrophy for the purpose of 
authorizing the benefit.  38 C.F.R. § 3.350(a)(1)(iv).

Analysis:  As set forth above, in March 2001, a VA examiner 
explained that mumps orchitis commonly lead to infertility.  
He indicated, therefore, that it was certainly possible that 
the veteran's inability to conceive a child was due to his 
in-service mumps infection.  While section 3.350(a)(1)(i) 
provides that infertility is to be established by biopsy, the 
Board notes that the VA examiner explained that such 
procedure was not indicated, given the veteran's current age.  
Given the facts of this case, therefore, the Board finds that 
the opinion of the VA examiner is sufficient to establish 
that the veteran has infertility as a result of his service-
connected testicular atrophy due to mumps and results in loss 
of use of a creative organ.






ORDER

New and material evidence having not been received, the 
application to reopen the claims of entitlement to service 
connection for left foot strain and a left leg disability is 
denied.

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for a left knee disability is granted.  

Entitlement to service connection for a left knee disability 
is granted.

Entitlement to special monthly compensation for the loss of 
the use of a creative organ is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

Under the VCAA, VA has an obligation to notify the veteran of 
the information and evidence needed to substantiate and 
complete his claim, and of what part of that evidence he is 
to provide and what part VA will attempt to obtain for him.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
VA must also generally advise the veteran to submit or 
identify any additional evidence he feels will support his 
claim.  Pelegrini v. Principi (Pelegrini II), 17 Vet. App. 
412 (2004).  A review of the record indicates that the 
veteran has not yet received the required notification with 
respect to his claim of service connection for dysphagia.  
Thus, a remand for this action is necessary.  

In addition, the Board notes that VCAA provides that VA has a 
duty to provide a medical examination or obtain a medical 
opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4) (2004).  Given the evidence 
of record, the Board finds that a VA medical examination and 
opinion is necessary in order to clarify the nature and 
etiology of the veteran's current dysphagia.  The evidence 
currently of record is conflicting.  

For example, the veteran's service medical records show that 
in August 1943, he was hospitalized in connection with his 
complaints of a fever and sore jaw.  An X-ray study performed 
at that time showed moderate sclerosis of the left mastoid.  
The right mastoid was normal.  He was diagnosed as having the 
mumps.

The post-service medical evidence shows that in February 
1956, the veteran was hospitalized at a VA facility for 
treatment of masses in his neck, which he indicated were 
present in service.  Examination showed a mass in the left 
anterior cervical region beneath the mandible.  A mass was 
also noted beneath the angle of the right jaw.  The diagnosis 
was carotid tumors.  Physicians attempted to excise the left 
tumor, but encountered "extreme technical difficulties," 
such as considerable bleeding.  August to October 1956 VA 
hospitalization summaries note that the veteran was again 
hospitalized in connection with his carotid tumors and 
complained of symptoms such as dizziness, nausea, and poor 
general health following the surgery.  

The veteran contends that he currently has dysphagia as a 
result of his in-service mumps.  He speculates that he 
developed tumors in his neck in service, possibly as a result 
of having the mumps, which resulted in dysphagia.  In the 
alternative, the veteran has argued that his current 
dysphagia is due to complications stemming from VA surgery in 
1956.  The Board notes that the record contains an August 
1998 VA medical statement to the effect that the veteran has 
difficulty swallowing as a result of his tumors.  The record 
also contains a February 2004 VA medical opinion to the 
effect that the veteran's swallowing difficulties are due to 
surgical complications of the carotid body tumors.  Based on 
the unclear nature of the medical evidence of record, the 
Board finds that a VA medical examination and opinion is 
necessary.  

In addition, based on the veteran's contentions and the 
evidence of record, the Board finds that he has raised a 
claim of entitlement to compensation under 38 U.S.C.A. § 1151 
for dysphagia as a result of VA treatment in 1956.  This 
claim is "inextricably intertwined" with the claim of 
service connection for dysphagia currently on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the 
1151 claim must be addressed by the RO prior to further 
consideration by the Board of this appeal.  

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.

2.  The RO should schedule the veteran 
for a VA medical examination to determine 
the nature and etiology of his current 
dysphagia.  The claims folder must be 
provided to the examiner in connection 
with the examination of the veteran.  The 
examiner should be asked to provide an 
opinion as to the etiology of the 
veteran's current dysphagia, including 
whether it is at least as likely as not 
that such disorder is causally related to 
the veteran's active service or any 
incident therein, including either mumps 
or the August 1943 X-ray finding of 
moderate sclerosis of the left mastoid.  
The examiner should also comment on 
whether it is at least as likely as not 
that the veteran's dysphagia resulted 
from VA medical or surgical care in 1956 
and, if so, whether the record reflects 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
medical personnel in furnishing health 
care to the veteran.  If any additional 
disability, such as dysphagia, was a 
common and expected side-effect of the 
treatment provided by VA, or conversely 
if such disability is unforeseeable, this 
should be stated.

3.  After completing any additional 
development deemed necessary, the RO 
should consider the claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 
for dysphagia as a result of VA treatment 
in 1956.  The RO should also review the 
claim of service connection for 
dysphagia.  If the benefits sought on 
appeal remain denied, the veteran and any 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


